﻿ Your country, Mr. President, the Federal Republic of Germany, and mine, Botswana, enjoy very cordial relations. Through our diplomatic and other relations and through our dealings with German institutions and people, we have developed a knowledge of and confidence in German capabilities. In congratulating you upon your election to the presidency of the thirty-fifth regular session of the General Assembly, therefore, we recognize that the blending of these national traits with your acquired experience and diplomatic skills will provide the leadership which this Organization requires. We hope that under your stewardship we shall find not only that our deliberations will be crowned with success, but that our resolutions will find ready implementation.
2.	I congratulate also all the members of the Bureau for their well-deserved election to their respective offices. We are all aware of the weight of the responsibility we have placed on them. We are confident that they all have the shoulders to bear it.
3.	To Ambassador Salim A. Salim, Permanent Representative of the United Republic of Tanzania, the outgoing President of the thirty-fourth regular session, the eleventh special session and the sixth and seventh emergency special sessions of the General Assembly, and to his Bureau, we express our unstinting gratitude for the creditable manner in which they acquitted themselves in discharging the task entrusted to them throughout the year.
4.	So also must we hail the co-operation and support which our illustrious Secretary-General has always been ready to provide and has provided. It would be impertinent to attempt to measure or assess the degree of his fidelity and commitment to the aims and objectives of the United Nations as enshrined in the Charter. Suffice it for us to thank him warmly.
5.	But before I make a political tour of the world horizon as I am wont to do, permit me briefly to interpose a national sentiment in this Assembly and before the delegations assembled here to acknowledge with gratitude all the messages of condolence and all the expressions of sympathy and of goodwill and continued solidarity addressed to my country following the demise of our late President, Sir Seretse Khama. It was not without cause that our nation mourned the passing of its Founder, as did those who knew him as their friend. May his soul rest in peace.
6.	The eleventh special session of the General Assembly that has just ended is one of the many varied meetings, conferences, symposia, working groups and so on, all inspired by the overriding objective of correcting economic and development inequalities, redressing prevailing injustices and closing the ever-widening gap between the life conditions of the developed and the developing world.
7.	As my country, Botswana, fully participated in the deliberations of that session, it would be imprudent of my delegation to subject this Assembly to the painful tedium of repetition. I must nonetheless record my country's grave disappointment that, even at the end of the International Development Strategy for the Second United Nations Development Decade, the general debate at the plenary meetings was still engaged with the identification of problems, the justification for the development of improved international economic relations and the exhortation to work out a sound, universally acceptable strategy and programme of action for the decade ahead.
8.	We are gravely disappointed because the failure of the developed countries to comply with resolutions of the sixth special session of the General Assembly and of UNCTAD has resulted in a further and more serious decline in real terms of trade of the developing countries and because, with the ever-spiralling energy costs, even the true political independence of those countries is in jeopardy. It is clear to us that although a resolution to launch global negotiations was adopted at the thirty-fourth session, its objective will be frustrated by the reluctance and inflexibility of some developed countries to negotiate meaningfully the relationship between the central authority and the United Nations specialized agencies.
9.	Despite all these very serious setbacks, disappointments and frustrations experienced in the past two decades, developing countries continue to rely for ultimate success on the realization by developed countries that justice and peace in the world will come only when all nations are self- supporting.
10.	It is therefore hoped that no effort will be spared to ensure that through the International Development Strategy for the Third United Nations Development Decade real development progress will be achieved. As a first step in this direction, it is vital also that the international community should endeavour to secure the success of the United Nations Conference on the Least Developed Countries, scheduled for early next year.
11.	We cannot over-emphasize the importance of regional economic co-operation for developing countries. In recognition of this fact, heads of State and Government of majority- ruled States in southern Africa made a declaration in April this year on the setting up of regional machinery for coordinating and integrating the development of their economies and reducing their economic dependence, particularly on South Africa. Various studies have been undertaken in various fields, including food production and security, animal diseases, natural resources, transport and communications. For the success of this effort funds will be required. We shall continue to rely for assistance on those who share our concerns and support our objectives.
12.	This year we celebrate the twentieth anniversary of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples, contained in resolution 1514 (XV) of December 1960. The resolution crystallizes the hopes and aspirations of colonized peoples everywhere. Our period of celebration should be an occasion for reflection and the assessment of our achievements.
13.	The record over the lifetime of this resolution provides us with only qualified justification for rejoicing, for while many hopes, many aspirations, have found their fulfilment, some have been tantalizingly frustrated.
14.	In celebrating this occasion, therefore, we should, in true Christian fashion, place more value on what we still have to achieve than in what we have achieved. Only when we rededicate ourselves and work assiduously and unremittingly to that end may man universally regain his freedom, his respect and his dignity.
15.	International concern is being expressed also about the growing tendency of States to violate the conventions relating to the rights, privileges and security of diplomatic personnel and foreign missions in the territories of States Members of this Organization. The practice is gaining in frequency as it is degenerating in cruelty. Our Organization remains mute, impassive and seemingly insensitive to the physical suffering of the victims and the psychological ordeal endured by their families. The problem requires our urgent attention with a view to restoring to international diplomatic relations the time-honoured security and dignity without which international communication and understanding will not always be possible.
16.	The political problem Of Western Sahara is that it is a case of the recolonization of an African country by another African country.
17.	The first preambular paragraph of the charter of the Organization of African Unity [OAU] expresses the firm conviction of the heads of State and Government of the signatory States that "it is the inalienable right of all people to control their own destiny".
18.	The Kingdom of Morocco is not only a fully-fledged member of the OAU but enjoys the high distinction, limited to only a few among the present membership of that organization, of being one of the founding member States. It is when the Kingdom of Morocco, so placed and so honoured, undermines the charter by denying the Sahraoui people the total emancipation of their territory, their right to independent existence, their sovereignty and the territorial integrity of their State, it is when the Kingdom of Morocco, so placed and so honoured, deliberately obstructs and frustrates efforts directed towards resolving the dispute between itself and the Western Sahara peacefully by negotiation, that Botswana recognizes Western Sahara as a sovereign State and supports its admission to membership of international organizations.
19.	It might be observed by some that Western Sahara does not satisfy the classical criteria for the recognition of States. That might well be so; but the question is whether the Kingdom of Morocco has the right to be obstructionist, or whether the Kingdom of Morocco is exempted from the observance of the time-honoured, far-sighted resolve by the OAU to respect colonial boundaries existing at the time of the attainment of independence. If the answer to these questions is "No", as I am certain it will be, the Kingdom of Morocco should be ordered to withdraw its forces from Western Sahara and allow the people of that country to determine its own destiny without hindrance. If its deliberate decision after a referendum is to join Morocco, my country will respect that decision. Africa has unequivocally repudiated Morocco's claim to that territory. Morocco should terminate its colonial aggression against the people of Western Sahara.
20.	In July 1980 the seventh emergency special session, convened to consider the question of Palestine, voted overwhelmingly in support of resolution ES-7/2 calling upon Israel to withdraw from occupied Arab territories not later than 15 November 1980. The said resolution was one of the many which have been churned out to no avail since Security Council resolution 242 (1967). The requirement that Israel withdraw is international confirmation of the inadmissibility of the acquisition of territories by war and an expression of disdain regarding Israel's annexation of Palestinian and Egyptian territories.
21.	Israel has consistently, over the years, flouted injunctions to withdraw and would surprise no one, least of all the United Nations, if, when 15 November 1980 arrive, Israel not only defied the resolution, as usual, but decided to establish a few more Jewish settlements in the territories concerned or demolish a few more homes of innocent Arabs on the West Bank as a reprisal for the enlistment of their sons in the Palestine Liberation Organization [PLO]. Such action would be thoroughly provocative, but consistent with the acts of escalation in which Israel has engaged during the past few years.
22.	Botswana continues to regard the Palestinian problem as the core of the Middle East conflict, and only by restoring to the people of Palestine its legitimate right to territory and self-determination can hope for a comprehensive settlement be entertained. Such a comprehensive settlement cannot be reached without the participation of the Palestinians or their accredited legitimate representatives, the PLO. We recognize the right of every State in the area to live within clearly demarcated and secure boundaries. We deplore the declaration that Jerusalem is the eternal capital of Israel and the desecration of the holy shrines of other religions.
23.	We call upon Israel to show the same degree of commitment to the working out of an acceptable solution to the Middle East problem as is displayed by the other parties concerned and to work tirelessly and honestly towards the attainment of that objective.
24.	Because they had not themselves known peace for decades, the people of Viet Nam should have, after the end of their long liberation and revolutionary wars, held peace sacrosanct and inviolate not only for themselves but in the territory of others. Their adventures in Kampuchea, however, do not confirm the validity of such suppositions. Inurement to pain and suffering cannot provide enough reason for their actions; the reason must lie in their quest for hegemonistic accretions.
25.	Botswana is guided in its foreign policy by its respect for the fundamental right of people to self-determination. For that reason, we find the interference of Viet Nam in the affairs of Kampuchea, under the guise of humanitarian intervention, inexcusable and capable of being dangerously infectious. Other States nurturing similar ambitions might catch the fever. Botswana does not condone the excesses of the Pol Pot regime but my country cannot, for that reason alone, condone external aggression. The problem of Kampuchea should be solved by the Kampucheans themselves and Viet Nam should give them the opportunity to do so by withdrawing its occupation forces from that country.
26.	In the view of my delegation, what goes for Kampuchea goes for Afghanistan as well and in equal measure. Botswana calls for the withdrawal of all foreign troops from Afghanistan and for the cessation of all military aid to any nationalist group in that country. To condone the destabilization or overthrow of a Government by a foreign Government because of differing social and economic systems would be to create a dangerous precedent. Weak, small nations such as my own, existing side by side with powerful neighbours, would lose their right to self-determination and to their identity. The United Nations must increase its vigilance to ensure that such acts of aggression are outlawed.
27.	We urge the people of Afghanistan to seek a solution of their differences by any of the peaceful means provided for in the Charter of the United Nations.
28.	On the occasion of the eleventh special session of the General Assembly, the Republic of Zimbabwe was admitted to the membership of the United Nations as the one hundred and fifty-third Member. The independence of that country and its subsequent admission to full membership of this Organization proclaim the victory of the forces of change and progress over those of conservatism and colonialism.
29.	After many years of fighting and exposure to human misery and suffering, the people of Zimbabwe must now adjust to a life of peace,, rehabilitation and national reconstruction. The task will not be an easy one. They will be subjected to pressures. They will be tugged and pulled in different political directions by external forces motivated by the desire to extend their imperial influence and promote their interests. Botswana implores the people of Zimbabwe to continue to be inspired, in peace, by the sublime ideals of national unity and national interests which won them respect and resounding victories in war. We urge the international community to guard against any external interference in the internal affairs of Zimbabwe and to assist the people of that country to come into their own.
30.	We are confident that Zimbabwe will add strength to the Organization and curb colonialism from following the course of adventurism in other parts of the world. The strengths and weaknesses of oppressed peoples should not be measured by the quantity or quality of their weapons, but by reason of their will to sacrifice their lives for their freedom. May the success of Zimbabwe be an inspiration to others.
31.	Another reply from South Africa on the Namibia question has come to hand—another chasm to keep the United Nations from its sworn objective of realizing the emancipation of Namibia, yet another document that adds frustration to impatience, and constitutes a serious indictment against the sense of purpose, urgency and degree of importance which South Africa professes to attach to the solution of the Namibia problem. While the Secretary- General has replied promptly to South African communications in the past, South Africa has consistently made three months of sterile silence the appropriate interval between official replies. The raising of unnecessary and irrelevant queries can only arouse doubts concerning South Africa's seriousness—otherwise to what purpose, one might ask, is all this wrangling? Is it to encourage the hope that the people of Namibia might tire of insisting upon the exercise of their fundamental right to self-determination and so recognize and accept the existing apparatus of minority domination? Is it to enhance the chances of the consolidation of the Democratic Turnhalle Alliance? Is it hoped that the South West Africa People's Organization [SWAPO] might burn itself out to extinction? If none of these, what then?
32.	In 16 paragraphs of its letter of 29 August last, South Africa accuses the United Nations, its organs and bodies, of partiality towards, and preferential treatment of, SWAPO and for being SWAPO's "most ardent protagonist". It berates the Secretary-General for his actions, statements and comments in the course of his duty. It expects him to condemn SWAPO for waging the struggle to help to restore to the Territory of Namibia the legality which this Organization upholds. It recoils at the condemnation of its violation of the territorial integrity of the People's Republic of Angola and the Republic of Zambia and of the killing and maiming of their peoples.
33.	It is the responsibility of the sovereign nations here assembled to pass judgement on the statements and comments of their chief executive if these should call for such action. To require his unswerving compliance with varying standpoints of individual States would be to nullify the concept and practice of impartiality. Botswana has nothing but praise for the objectiveness with which the Secretary- General executes his heavy international responsibilities, in particular for his efforts to advance the course of the liberation of Namibia through the implementation of Security Council resolution 435 (1978).
34.	To hail the role played by the front-line States in the struggle for Namibia's independence may sound immodest when it comes from me, for my country, Botswana, is one of the countries in southern Africa which, together with SWAPO, has been directly involved in the search for an abiding solution to the Namibian problem. In the interest of peace, and to facilitate fair elections free from any form of armed intimidation, the People's Republic of Angola and the Republic of Zambia graciously volunteered to demilitarize areas of their territories. SWAPO has accepted the holding of free and fair elections under United Nations supervision and involving all the parties in Namibia. The delay in the holding of elections, therefore, postpones the day when the people of Namibia as a whole should give their own verdict. In the circumstances of the case, it is South Africa that shows definite partiality towards SWAPO, for by obstructing the election process it perpetuates and gives support to the internationally held position that SWAPO is the sole legitimate representative of the Namibian people.
35.	Neither repeated aggressions against the sovereign independent States of southern Africa, which have so often been condemned by the Security Council, nor the attendant massacres of their people and of the Namibian refugees in those countries, neither the strategy to enhance the chances of the Pretoria-sponsored internal minority parties nor the haranguing of the Secretary-General of this Organization will stop SWAPO from winning the elections if the people of Namibia, in the free and fair exercise of their right to self- determination, wish to entrust their destiny to that liberation movement. South Africa should climb down and engage in serious, constructive and meaningful discussions aimed at setting the stage for the holding of elections within a reasonable time. Together we must accentuate the positive, even if it is to express our appreciation to SWAPO for its co-operation, as amply illustrated by the compromises it has progressively made in the interest of a settlement. Botswana does not find doing so impolitic for, let it be known, it would equally have no inhibitions in expressing like appreciation for any substantive South African move towards making the independence of Namibia a practical reality.
36.	Four years ago from this very rostrum 1 said that the bell that had tolled for Angola and Mozambique in southern Africa would next toll for other States in the region. It has tolled for Rhodesia; it will toll for South West Africa soon. The time has now come for South Africa to refrain from drawing unconstructive conclusions and even from rearing up to score points on what it considers weaknesses in the United Nations position as expressed by the Secretary- General, and to grapple with fundamental issues relating to the objectives, conditions, manner and timing of the different processes leading to elections and ultimate independence in Namibia. Now is the time for South Africa to accept the fact that SWAPO exists not only to fight against but to talk to, in a spirit of realism and compromise and not of capitulation. Now is the time for South Africa to accept that Namibia will be free and that it will only have itself to blame if Namibia should be so antagonized as to become what South Africa might consider an unfriendly neighbour.
37.	In Africa, the last decade has been marked by the accession to independence of the former Portuguese colonies, the Comoros, Djibouti and the Seychelles. Their independence was hard won and bought with the lives of valiant young men and women in a heroic struggle for liberty and freedom for their people. This they have honourably achieved. Their graves are unmarked and unknown, but we revere their memory.
38.	There is no reason to suppose that the ensuing decade will not witness again in Africa the further extension of the frontiers of justice and freedom. Already the flag of the Republic of Zimbabwe flutters proudly in the breeze outside our Headquarters building. Namibia and Western Sahara wait their turn, which should come sooner rather than later if an end is put to the liberation wars which stubborn colonialism has forced upon the people of those Territories.
39.	In South Africa, the violation or, rather, the denial of fundamental human rights to Africans in order to protect white privilege and supremacy is being challenged. The burden of apartheid and racism has become too heavy to bear any longer. Schoolchildren have taken to the streets; industrial workers have downed their tools; high tension has led to incidents, such as the SASOL explosion, the Silverton Bank hold-up, attacks against police stations and the stoning of people to death, that are becoming all too common— all of which are eloquent indications of impending disaster. It lies within South Africa's competence to avert it.
40.	We are aware of the reported recent constitutional changes made in that country. Some political observers believe that those changes are designed to pull the country out of the strait jacket of its traditional policy of racism and apartheid. We are not too sure about that. However, we are aware that Prime Minister Botha, addressing the Transvaal National Party Congress, said recently: "We must get our priorities right. We cannot afford to stare ourselves blind against blacks who have lived with us for years." That is significant, particularly when it is coupled with his oblique admission of the powerlessness of even the strongest army in the face of insurgency and chaos born of freedom-seeking revolution.
41.	Six years ago the world welcomed the promise, made by yet another Prime Minister of South Africa, of radical changes in South Africa within six months. The promise of change was inspiring and impressive, but it proved hollow and inconsequential. The scepticism with which the international community has greeted the latest pronouncements by Prime Minister Botha is therefore not surprising.
42.	That the whites in South Africa are desirous of preserving their racial identity and their culture is neither in dispute nor begrudged, except to the extent to which such identification becomes justification for defining an individual's rights and status by his birth, assessing his worth by his colour or his race and determining where he will not work and where he will not live. That is what makes the system totally repugnant. What is more, while any immigrant or refugee of European extraction can acquire South African citizenship, the Xhoss of the Transkei, the Batswanas of Bophuthatswana and the Vendas of northern Transvaal have been made to go through the motions of losing their South African citizenship in an attempt to transform the reality of a plural South African society into the questionable concept of multinationalism within a single country. Africa has refused to recognize this arrangement. We appreciate the stand of other States which also shun the consolidation of racism and apartheid. We are outraged by the actions of those who see these Bantustans as potentially lucrative centres for the establishment of their industries.
43.	It is not the redrawing or redefining of South Africa's provincial and regional boundaries which will satisfy the aspirations of the oppressed people of South Africa; it is the dismantling and abolition of the policy of apartheid and its supportive apparatus, and the restoration to the people of South Africa of their rights, including the right to self- determination. The promotion of the sentiment of ethnicity will not stem the tide of the rampant desire for change. To be orderly and peaceful, change must be immediate and based on freedom, equality, justice and dignity for all.
